Citation Nr: 1545824	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  04-15 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Office in Detroit, Michigan (RO).  

The Veteran was scheduled for an August 2015 Board hearing in Washington DC.    The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a May 2013 VA examiner's opinion is not adequate as it appears to rely, in part, on the absence of measurable hearing loss or threshold changes shown in service.  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).  The Board finds that tinnitus, similarly, cannot be denied based on the absence of in-service audiometric data, particularly where service treatment records are unavailable.  Subsequent to the May 2013 VA examination, the Veteran provided additional lay evidence describing his noise exposure in service and the onset of tinnitus shortly after service, which the Board finds is credible.  Accordingly, the Board finds that a supplemental opinion is necessary to address whether the Veteran's tinnitus is related to credible evidence of hazardous noise exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA examiner who conducted the May 2013 VA audiological examination (or a suitable substitute) for a supplemental medical opinion regarding service connection for tinnitus.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The VA audiology examiner should offer a supplemental opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed tinnitus is related noise exposure in service? 

In the supplemental opinion, the examiner should address additional lay evidence provided by the Veteran identifying noise exposure in service, which the Board finds is credible.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  The VA examiner should note, in providing an opinion, that the absence of a hearing loss disability or absence of results of an in-service audiometric examination does not preclude service connection for either hearing loss or, in this case, tinnitus.   
 
2.  After all development has been completed, the AOJ should readjudicate the issue of service connection for bilateral hearing loss.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




